Exhibit 10.2
FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, D.C.
AND
STATE OF MICHIGAN
OFFICE OF FINANCIAL AND INSURANCE REGULATION
LANSING, MICHIGAN

         
 
       
 
)      
In the Matter of
)     STIPULATION TO
 
)     THE ISSUANCE OF A
COMMUNITY SHORES BANK
)     CONSENT ORDER
MUSKEGON, MICHIGAN
)      
 
)      
(STATE CHARTERED
)     FDIC-10-397b
INSURED NONMEMBER BANK)
)      
 
)      
 
       

     Subject to the acceptance of this STIPULATION TO THE ISSUANCE OF A CONSENT
ORDER (“STIPULATION”) by the Federal Deposit Insurance Corporation (“FDIC”) and
the State of Michigan, Office of Financial and Insurance Regulation, (“OFIR”),
it is hereby stipulated and agreed by and among representatives of the FDIC,
OFIR, and Community Shores Bank, Muskegon, Michigan (“Bank”) as follows:
     1. The Bank has been advised of its right to receive a NOTICE OF CHARGES
AND OF HEARING (“NOTICE”) detailing the unsafe or unsound banking practices
alleged to have been committed by the Bank and of its right to a hearing on the
charges under section 8(b) of the Federal Deposit Insurance Act (“Act”), 12
U.S.C. § 1818(b), and under section 2304 of the Banking Code of

 



--------------------------------------------------------------------------------



 



1999, Mich. Comp. Laws § 487.12304, and has knowingly waived that right.
     2. The Bank, solely for the purpose of this proceeding, and without
admitting or denying any of the charges of unsafe or unsound banking practices,
hereby consents and agrees to the issuance of a CONSENT ORDER (“ORDER”) by the
FDIC and OFIR.
     3. The Bank further stipulates and agrees that such ORDER shall be deemed
to be an order which has become final and unappealable, and that the ORDER shall
become effective upon its issuance by the FDIC and OFIR and fully enforceable by
the FDIC and OFIR pursuant to the provisions of section 8(i) of the Act, 12
U.S.C. § 1818(i) and under Section 2311 of the Banking Code of 1999, Mich. Comp.
Laws § 487.12311, respectively, subject only to the conditions set forth in
paragraph 4 of this STIPULATION.
     4. In the event the FDIC and OFIR accept this STIPULATION and issue the
ORDER, it is agreed that no action to enforce the ORDER will be taken by the
FDIC in the United States District Court or the appropriate Federal Circuit
Court or by OFIR in the appropriate State Circuit Court unless the Bank, any
Bank institution-affiliated party, as that term is defined in section 3(u) of
the Act, 12 U.S.C. § 1813(u), or any of its successors or assigns, has violated
or is about to violate any provision of the ORDER.

2



--------------------------------------------------------------------------------



 



     5. The Bank hereby waives:
          (a) The receipt of a NOTICE;
          (b) All defenses and counterclaims of any kind to this proceeding;
          (c) A hearing for the purpose of taking evidence on the allegations in
the NOTICE;
          (d) The filing of proposed findings of fact and conclusions of law;
          (e) A recommended decision of an Administrative Law Judge; and
          (f) Exceptions and briefs with respect to such recommended decision.
     Dated this 25th day of August, 2010.

                FEDERAL DEPOSIT INSURANCE
CORPORATION,
LEGAL DIVISION   COMMUNITY SHORES BANK
MUSKEGON, MICHIGAN
 
           
By:
  /s/ Jann L. Harley   By:   /s/ Gary F. Bogner
 
           
 
  Jann L. Harley       Gary F. Bogner
 
  Counsel       Director
 
            OFFICE OF FINANCIAL AND
      /s/ Heather D. Brolick INSURANCE REGULATION       
 
 Heather D. Brolick
 
          Director
 
           
By:
  /s/ Stephen R. Hilker       /s/ Robert L. Chandonnet
 
           
 
  Stephen R. Hilker       Robert L. Chandonnet
 
  Chief Deputy Commissioner       Director
 
  Office of Financial and        
 
  Insurance Regulation        
 
  State of Michigan        

3



--------------------------------------------------------------------------------



 



                  /s/ Bruce J. Essex       Bruce J. Essex      Director   

            /s/ Steven P. Moreland       Steven P. Moreland      Director   

            /s/ Roger W. Spoelman       Roger W. Spoelman      Director

Comprising the Board of Directors of Community Shores Bank Muskegon, Michigan   
 

4